Citation Nr: 1725890	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to restoration of a finding of total disability evaluation based on individual unemployability (TDIU), from October 1, 2014, to include whether the severance of TDIU as of October 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel
INTRODUCTION

The Veteran had active military duty from May 1954 to November 1957 and subsequent reserve service including a period from January 1989 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office in Togus, Maine, which discontinued the Veteran's TDIU, effective October 1, 2014.

In April 2014, the RO issued a rating decision advising the Veteran that it was proposed to discontinue his TDIU benefits.  Following the notice of the proposed discontinuance, the Veteran completed a VA Form 21-4140, detailing his employment history from 2009 through 2013, including his tax statements for the same years.  Thereafter, in the July 2014 rating decision, the RO discontinued TDIU, effective October 1, 2014.

The Veteran testified at a Board videoconference hearing in January 2017 before the undersigned Veteran Law Judge (VLJ).  Transcript of the hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a June 2000 rating decision, the RO granted entitlement to a TDIU, effective March 28, 2000.  The award was predicated on a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

2. In an April 2014 rating decision, the RO proposed to discontinue TDIU benefits.
3. In a July 2014 rating decision, the RO terminated the Veteran's TDIU benefits, effective October 1, 2014.

4. There is clear and convincing evidence that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation and that he had been substantially and gainfully employed for at least twelve months, with only temporary interruptions.


CONCLUSION OF LAW

The criteria for restoration of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 3.343(c), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2014.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide, and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Regarding the discontinuance of the Veteran's TDIU benefits, inasmuch as the termination was initiated by VA, and not by the Veteran, it is not an "application" to which the VCAA notification provisions apply.  The Board notes that reductions are subject to a separate set of regulatory due process provisions governing the notice to be supplied, and that those regulations were observed by VA in this case.  The Veteran received notice of the proposed termination, along with the reasons for the discontinuance and notice of his right to a predetermination hearing, and was allowed the appropriate time to respond.  The Board finds that all due process notification requirements applicable to the reduction issue have been complied with by VA.  38 C.F.R. § 3.105 .

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

The RO has secured the Veteran's service treatment records (STRs) pertinent VA treatment records, Social Security Administration (SSA) benefits, and the Veteran has undergone several relevant VA examinations to date.  The Veteran has submitted personal statements, tax documents, a lay statement, and hearing testimonies.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.

Additionally, in January 2017, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).


Legal Criteria, factual Background and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).
 
VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.

A total disability rating for compensation may be assigned when the Veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).

In the matter at hand, service connection is in effect for anxiety disorder, evaluated as 70 percent disabling; right temporal scar, evaluated at 0 percent disabling; headaches, evaluated as 0 percent disabling; and traumatic brain injury with concussion, evaluated as 0 percent disabling.  A combined schedular evaluation of 70 percent has remained in effect from February 2000 and, prior thereto, a 50 percent evaluation was in place.
Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a fact found basis, including but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A rating of 100 percent disability based on individual unemployability (TDIU) may be reduced, subject to the procedural protections of § 3.105(e), but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  If a Veteran with a TDIU begins to engage in a substantially gainful occupation after January 1, 1985, the veteran's rating may not be reduced solely on the basis of such occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  Temporary interruptions in employment that are of short duration shall not be considered breaks in otherwise continuous employment.  38 C.F.R. § 3.343(c)(2).

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's service-connected disabilities include a generalized anxiety disorder, rated as 70 percent disabling; a scar in the right temporal-parietal region, rated noncompensable; headaches, rated as noncompensable; and a traumatic brain injury with concussion, rated as noncompensable.  

Historically, the RO granted TDIU benefit in a June 2000 rating decision, effective March 28, 2000.  In granting the TDIU, the RO determined that the Veteran was unable to secure or follow substantially gainful employment as a result of service-connected disabilities.  Of record is a letter from Bangor Vet Center which determined that the Veteran was disabled and unable to work.

At a January 2013 VA mental health examination, the Veteran had a global assessment of functioning (GAF) score of 65.  The Veteran was diagnosed with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner stated that the Veteran's symptoms are controlled by medication.

The RO initially discontinued the Veteran TDIU benefits in an April 2013 rating decision.  Subsequently, in a January 2014 rating decision, the RO reinstated the Veteran's TDIU benefits.  In a March 2014 letter, the RO requested that the Veteran complete VAF 21-4140 to verify employment dating back five years, from 2009 through 2013.  In an April 2014 rating decision the RO proposed discontinuing the Veteran's TDIU benefits.  The Veteran requested a predetermination hearing in October 2014, but subsequently cancelled his request for a hearing in an April 2015 letter.  The Veteran's TDIU termination was finalized in a rating decision issued in July 2014 and became effective on October 1, 2014.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the discontinuance was factually appropriate based upon the evidence of record.

The evidence of record at the time of the discontinuance included, a written statement from the Veteran's spouse, statements from the Veteran, a January 2014 VA Employment Questionnaire, Tax returns from 2009 through 2013, and VA Examination reports.

Information of record is that the Veteran has a four-year college education with several technical seminars and training relating to the maritime fields.  While receiving benefit for individual unemployability, the Veteran maintained two positions, as a teacher and a consultant, where he made over $5,75.00 dollars a month from each position.  In addition, the Veteran worked for the Department of Navy as a senior engineer.  See, Hearing Transcript, dated in January 31, 2017.  A review of the Veteran's tax documents indicated that his adjusted gross income was $149,714 in 2013, $113,635; in 2012, $93,475, in 2011, $113,543, in 2010, and $138,273, in 2009.  The annualized incomes from those years alone are above the current threshold for an individual with one dependent.  The Veteran indicated on VA Form 21-4140, Employment Questionnaire, dated January 2014, that he worked 60 hours per week from May to July with earnings of $4000 per month.  In an employment statement dated in April 2013, he reported worked teaching from February to March 2013 with earnings of $5,075 per month, worked again teaching from July to August 2012 with earnings of $5075 per month, and from August to October 2012 as an engineer with earnings of $3750 per month.  

In a statement in support of claim submitted by the Veteran in August 2012 he stated that "I would like to report that I have regained compensable gainful employment effective 14 August 2012."  

The Board also again notes that the report of a VA mental examination conducted in January 2013 shows that the examiner stated that the veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication

As noted above, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  The United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.

In addition, there is no indication that his employment was in a protected environment, such as a family business or sheltered workshop.  The Veteran contends that his employment is not continuous gainful employment as this employment is not a full-time employment and that it is for short periods of time in a controlled environment.  The Board notes that the Veteran's employment does not constitute a "sheltered working environment." Thus, his employment is not considered marginal employment.  See 38 C.F.R. § 4.16 (a).

Once it is determined that the Veteran has begun to engage in a substantially gainful occupation, "the Veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the Veteran maintains the occupation for a period of twelve consecutive months."  38 C.F.R. §3.343(c)(2).  The Board finds that this requirement has been met in the case at hand.

The evidence reflects that the Veteran began his substantially gainful employment since 2012 and that he maintained this employment until March 2013.   See, e.g., VAF 21-4140, Employment Questionnaire, dated April 29, 2013.  The Veteran indicated on VAF 21-4140, that he had worked for twelve months, which resulted in his TDIU benefit being reinstated.  However, the Veteran's tax returns for 2009 to 2013 along with his employment reports showed that he had sustained gainful employment for more than a twelve month period with only temporary interruptions.  In reaching this conclusion, the Board has considered the fact that a substantial portion of the income noted is attributable to sources other than the Veteran's employment, to include his wife's income, investment income, pension and social security.  Nevertheless, the tax forms show significant income attributable to the Veteran's own consulting business.  For example, in 2013 the Veteran had gross sales of $60,463 from consulting with gross profit of $46,463.  After taking deductions for depreciation and various other expenses, this resulted in a net income of $14,384 from the consulting business plus an additional $8700 in income from teaching at a maritime academy.  

The Veteran's TDIU was not actually severed until October 1, 2014, which means the Veteran was actually paid for his entitlement to TDIU during a period of substantially gainful employment.  As it was demonstrated that the Veteran had maintained his occupation for a period of twelve consecutive months, the Board finds that VA followed the proper protocol for severing the Veteran's TDIU under 38 C.F.R. § 3.343(c)(2).

For the reasons discussed above, the Board finds that the above evidence clearly and convincingly shows that the Veteran was substantially gainfully employed, and that he engaged in such employment for a period of at least twelve consecutive months.  Therefore, the severance of the Veteran's TDIU was proper.  To the extent the service-connected disabilities affected the Veteran's earning capacity, the assigned schedular ratings for the disabilities compensated the Veteran for such impairment.  Thus, entitlement to a TDIU rating is not warranted from October 1, 2014.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 53-56.








ORDER

Entitlement to restoration of a TDIU rating is denied; severance of TDIU, effective October 1, 2014 was proper.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


